Ogden, J.
The defendant below was indicted for unlaw-fully-playing “ at a certain game with cards, at the county jail “ in the town of Greenville, Hunt county, said jail being then “ and there a public place.” The court sustained defendant’s exceptions to the indictment, and quashed the same, because it did not allege any such facts necessary to constitute a jail a public place. In the State v. Alvey, 26 Texas, 155, the questions here presented were fully considered by this court, and the sufficiency of the indictment fully sustained.. The court, therefore, erred in sustaining the exceptions to the indictment, and the judgment is reversed and the cause remanded.
Reversed and remanded.